Citation Nr: 0607847	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-22 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a pituitary macroadenoma with optic nerve compression 
from May 16, 2000.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism due to a pituitary macroadenoma from May 
16, 2000.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle sprain from May 16, 2000.

4.  Entitlement to an initial rating in excess of 0 percent 
for alopecia areata from May 16, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 1994 
and from January 1995 to May 2000.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, so that additional development could 
be undertaken.  

The issue of the veteran's entitlement to an initial rating 
for alopecia areata is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From May 16, 200, the primary manifestation of the 
veteran's pituitary macroadenoma is shown to be optic nerve 
compression with a resulting visual field deficit; such 
impairment is manifested by an average concentric contraction 
of 44 degrees of the right eye and 58 degrees of the left 
eye, ratable as an impairment of central visual acuity of 
20/70 and 20/50 of the right and left eye, respectively.  

2.  From May 16, 2000, the veteran's hypothyroidism is shown 
to be manifested by a cold intolerance and fatigability, 
thereby approximating the criteria for assignment of the next 
higher evaluation, but none greater, beyond 30 percent.  

3.  From May 16, 2000, the veteran's left ankle sprain is 
shown to be productive of not more than a moderate limitation 
of motion, with little or no functional loss.  

4.  From May 16, 2000, the veteran's pituitary macroadenoma 
with optic nerve compression, hypothyroidism, or left ankle 
sprain is not shown to be productive of a marked interference 
with employment or to have necessitated frequent periods of 
hospitalization.  


CONCLUSIONS OF LAW

1.  From May 16, 2000, to the present, the criteria for the 
assignment of an initial rating in excess of 30 percent for a 
pituitary macroadenoma with optic nerve compression have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7915-6080 
(2005).  

2.  From May 16, 2000, to the present, the criteria for the 
assignment of an initial rating of 30 percent, but none 
greater, for hypothyroidism have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.119, Diagnostic Code 7915-7903 (2005).

3.  From May 16, 2000, to the present, the criteria for the 
assignment of an initial rating in excess of 10 percent for a 
left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case has been the subject of one or more prior 
development actions by the Board.  All of the prior 
directives of the Board appear to have been completed in 
full, and neither the veteran, nor his representative, 
currently contend otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in September 2003 and September 2004 advised him of 
the existence of the VCAA and its requirements in terms of 
his claims for initial ratings for various disorders.  It, 
too, is noteworthy that neither the veteran, nor his 
representative, challenges the sufficiency of such notice.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, including affording 
the veteran any needed VA medical examinations.  In all, the 
Board finds that VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for a pituitary macroadenoma with optic 
nerve compression, hypothyroidism, and a left ankle sprain 
was granted by RO action in May 2000.  At that time, a 30 
percent evaluation was assigned for the veteran's pituitary 
macroadenoma with optic nerve involvement under DC 7915-6080; 
a 10 percent rating was assigned for hypothyroidism under DC 
7915-7903; and a 0 percent evaluation was assigned for the 
left ankle sprain under DC 5271.  Each grant was made 
effective from May 16, 2000.  By rating action in November 
2000, the 0 percent rating for the veteran's left ankle 
sprain was increased to 10 percent, effective from May 16, 
2000.  

Given that the veteran timely appealed the initial ratings 
assigned in May 2000, the holding in Fenderson v. West, 12 
Vet.App. 119 (1999) is applicable.  Under Fenderson, at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found.  As such, the questions herein presented for review 
are whether ratings in excess of those previously assigned 
are in order throughout the period from May 16, 2000, to the 
present.  

Pituitary Macroadenoma with Optic Nerve Compression

Endocrinologic disorders set forth in 38 U.S.C.A. § 4.119, 
DCs 7915-7918, are evaluated as residuals of dysfunction of 
the endocrine system.  Here, the record reflects that the 
veteran has a pituitary macroadenoma with pan-
hypopituitarism, the primary residual of which is optic nerve 
compression and a resulting visual impairment.  The veteran's 
residuals involving hypothyroidism are the subject of a 
separate evaluation under DC 7903, and evidence on file does 
not indicate a basis for the rating of the veteran's 
pituitary macroadenoma on other than the criteria for visual 
dysfunction.  In this regard, evidence is not presented of 
thyroid involvement other than that for which service 
connection has already been established, and indicia of 
hyper- or hypoparathyroidism, Cushing's syndrome, acromegaly, 
diabetes, or Addison's disease is lacking, such as might 
warrant rating of the disability at issue under 38 C.F.R. 
§ 4.119, DCs 7900-7919.  

The veteran's optic nerve compression and resulting visual 
impairment have been evaluated by the RO under 38 C.F.R. 
§ 4.84, DC 6080, on the basis of a constriction of field(s) 
of vision.  For impairment of field(s) of vision, rating is 
by the degree of concentric contraction of the visual 
field(s).  See 38 C.F.R. §§ 4.76, 4.76a (2005).

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, DC 6080.

A 50 percent evaluation is warranted for bilateral concentric 
contraction of the visual fields to 30 degrees, but not to 15 
degrees.  38 C.F.R. § 4.84(a), DC 6080.  A 30 percent rating 
is assignable where bilateral concentric contraction is to 45 
degrees, but not to 30 degrees; where bilateral concentric 
contraction is to 60 degrees, but not to 45 degrees, a 20 
percent rating is for assignment.  Id.

Goldmann perimeter testing of the visual fields was 
undertaken by VA in March 2004, results from which showed 
calculated average contraction of the right eye field of 
vision to 44 degrees (ratable on par with a visual acuity 
impairment of 20/70 or 6/21) and to 58 degrees with respect 
to the left eye (ratable as 20/50 or 6/15).  Such findings 
were interpreted by the examiner to identify a constricted 
right visual field of the right eye and a full field 
regarding the left eye; his diagnosis was of a pituitary 
macroadenoma with associated visual field constriction of the 
right eye and optic nerve pallor.  The average concentric 
contraction of the right and/or left visual fields do not 
warrant the assignment of more than the 30 percent evaluation 
for any portion of the period from May 16, 2000, to the 
present.  Fenderson.  Even utilizing the alternate rating 
criteria set forth in DC 6080, based on additional ratable 
defect of visual acuity, and DC 6078, there remains no basis 
for the assignment of a rating in excess of previously 
assigned 30 percent evaluation.  Id.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected pituitary macroadenoma with optic 
nerve compression, alone, has been productive of a marked 
interference with employment or has necessitated frequent 
periods of hospital care, such as to render impractical the 
application of the regular schedular standards.  Such 
disorder undoubtedly limits the veteran's ability to perform 
certain work-related tasks, but the assigned schedular rating 
contemplates industrial impairment.  Notice is also taken 
that the only significant evidence offered in support of the 
extraschedular entitlement is a statement from the United 
States Postal Service indicating that the veteran was not 
medically qualified for a city carrier position, albeit 
without specifying whether his pituitary tumor and resulting 
visual impairment played any role whatsoever is its 
determination.  As such, it cannot be reasonably concluded 
that assignment of a higher rating is warranted on an 
extraschedular basis.  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Hypothyroidism

Under 38 C.F.R. § 4.119, DC 7903, a 100 percent rating is 
warranted for hypothyroidism involving cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
A 60 percent rating is warranted where hypothyroidism 
produces muscular weakness, mental disturbance, and weight 
gain.  Id.  A 30 percent rating is warranted for 
hypothyroidism involving fatigability, constipation, and 
mental sluggishness; and a 10 percent rating is warranted 
where there is fatigability, or where continuous medication 
is required for its control.  Id.

The record reflects that the RO has assigned a 10 percent 
rating for the veteran's hypothyroidism on the basis of his 
continuous use of prescribed medication for its control.  
Evidence on file nonetheless reveals that the level of the 
veteran's thyroid hormones remains low despite his ongoing 
medication use.  The record, too, is replete with references 
in clinical treatment notes indicating the veteran's 
complaints of fatigue and observations by clinicians of his 
regularly sleepy or drowsy state.  While in seeking an 
initial rating in excess of 10 percent, the veteran has set 
forth complaints of recurring constipation and mental 
sluggishness, clinical evidence thereof is lacking.  There 
is, however, shown throughout the period in question to be a 
cold intolerance that cannot reasonably be dissociated from 
the veteran's hypothyroidism.  That being the case, it is 
determined, with resolution of all doubt in the veteran's 
favor, that the disability picture presented more nearly 
approximates the criteria necessary for the assignment of the 
next higher evaluation of 30 percent throughout the period 
from May 2000 to the present.  Fenderson.  No increase beyond 
the 30 percent level is indicated, given the absence of 
objective evidence of muscular weakness, cardiovascular 
involvement, mental disturbance, bradycardia, or weight gain.  

Lastly, in terms of extraschedular entitlement to an 
increased initial evaluation the veteran alleges that his 
employment is adversely affected by such disability.  Other 
than the veteran's own testimony, the record does not 
specifically demonstrate that his hypothyroidism results in a 
marked interference with his employment or necessitates 
frequent periods of hospitalization, such as to render 
inadequate the regular schedular criteria.  Notice is taken 
that the United States Postal Service has found the veteran 
medically unsuitable for employment as a city carrier, but it 
is not indicated on the basis of what disability and 
associated limitations that he was found not to meet the 
physical requirements for such position.  Thus, there is no 
objective basis for a finding of extraschedular entitlement 
to an initial rating in excess of 30 percent.  

Left Ankle Sprain

Where there is marked limitation of motion of the ankle, a 20 
percent evaluation is warranted. 38 C.F.R. § 4.71a, DC 5271.  
Moderate limitation of motion warrants a 10 percent rating.  
Id.  38 C.F.R. § 4.71, Plate II, indicates that normal ankle 
dorsiflexion is from 0 degrees to 20 degrees, and that normal 
ankle plantar flexion is from 0 degrees to 45 degrees.

Review of the evidence denotes the presence of not more than 
a moderate diminution in dorsiflexion or plantar flexion of 
the left ankle, based on the reports of range of motion 
testing compiled by VA in October 2000 and May 2003.  While 
there is a showing of pain on motion, weakness, and 
fatigability of the left ankle, such is not accompanied by 
any quantification of the degree, if any, of additional loss 
of range of motion by any medical professional.  Notice is 
also taken that a VA examiner found in March 2000 that only 
minor functional loss was then present.  The foregoing is not 
persuasive that a marked limitation of ankle motion was or is 
now present, such as would warrant the assignment of a 20 
percent rating under DC 5271 or otherwise entitle the veteran 
to an increased evaluation pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, at any time.  Fenderson.  

There is presented a clinical or radiological diagnosis of 
arthritis of the left ankle.  It, too, must be remembered 
that the veteran's service-connected residuals of a right 
ankle sprain have been rated on the basis of limitation of 
motion under DC 5271, and any arthritic process would 
similarly be rated on the basis of limitation of motion.  No 
separate evaluation could be assigned therefor as that would 
violate the anti-pyramiding provisions of the VA's Schedule 
for Rating Disabilities.  See 38 C.F.R. § 4.14 (2005).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet.App. 259 (1992).  As the record 
does not indicate that ankylosis of the left ankle is 
present, DCs 5270 and 5272 are not for application.  The 
medical evidence of record also does not reveal that the 
manifestations of the veteran's left ankle disorder include 
malunion of the os calcis or astragalus, or an 
astragalectomy, and therefore, DCs 5273 and 5274 are not to 
be utilized for the rating of the disorder herein at issue.  
There likewise is no basis for the assignment of a rating in 
excess of 10 percent based on shortening of the lower 
extremity due to the veteran's left ankle disorder.   See 38 
C.F.R. § 4.71a, DC 5275.

Also absent from the record is persuasive evidence that an 
initial rating in excess of 10 percent is warranted on an 
extraschedular basis.  Evidence indicating a marked 
interference with employment due to left ankle disablement or 
frequent periods of hospitalization for its treatment is 
lacking.



ORDER

An initial rating in excess of 30 percent for a pituitary 
macroadenoma with optic nerve compression for the period from 
May 16, 2000, to the present, is denied.  

An initial rating of 30 percent, but none greater, for 
hypothyroidism, due to a pituitary macroadenoma, is granted 
from May 16, 2000, to the present, subject to those 
provisions governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for a left ankle 
sprain from May 16, 2000, to the present, is denied.  


REMAND

Notation is made that the criteria for the evaluation of skin 
disorders were amended as of August 30, 2002.  See 67 
Fed.Reg. 48596 (2002).  Included in those changes was the 
addition of a separate DC and rating criteria for alopecia 
areata.  See 38 C.F.R. § 4.118, DC 7831.  On the basis of 
VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004), and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), it follows that 
only the old rating criteria apply to the period prior to the 
date of the change in law, and only the new rating criteria 
apply to the period after the date of the change in law.  
Unfortunately, no consideration by VA has been afforded to 
date with respect to the rating criteria modified in August 
2002, thereby necessitating remand of such matter for 
corrective action.  

Accordingly, this portion of the appeal is remanded for the 
following:

The veteran's claim for an initial rating 
for alopecia areata for the period from 
May 16, 2000, to the present, must be 
readjudicated based on all of the 
evidence of record and all governing 
legal authority, including those criteria 
for the rating of skin disorders in 
effect prior to and on and after August 
30, 2002.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


